Citation Nr: 0421448	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cardiac disability, 
to include pulmonary stenosis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability, to 
include recurrent eczema and contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION


The veteran had 20 years active duty service ending with his 
retirement in July 1975. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  
In a subsequent rating decision in May 2002, the RO changed 
the effective date of the veteran's 30 percent rating for his 
bronchial asthma from June 25, 2000, to October 7, 1996.  The 
RO testified at a RO hearing before a Hearing Officer in 
December 2002.  

The underlying issues of service connection for cardiac 
disability and for skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is not 
productive of forced expiratory volume in one second (FEV-1) 
in the range from 40 to 55 percent of predicted value, or; 
the ratio of FEV-1 to forced vital capacity (FVC) in the 
range from 40 through 55 percent, nor does his bronchial 
asthma require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  In a May 1988 rating decision, the RO denied service 
connection for a cardiac disability, recurrent eczema, and 
poison ivy and poison sumac sensitivities; the veteran did 
not file a notice of disagreement to initiate an appeal from 
that determination. 

3.  Evidence associated with the claims file since the May 
1988 decision was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a cardiac disability.

4.  Evidence associated with the claims file since the May 
1988 decision was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a skin disability, to include recurrent eczema 
and contact dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for service-connected bronchial asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Diagnostic Code 6602 (2003). 

2.  The May 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

3.  Evidence received since the final May 1988 RO 
determination, in which the RO denied service connection for 
cardiac disease, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  Evidence received since the final May 1988 RO 
determination, in which the RO denied service connection for 
recurrent eczema and poison ivy and poison sumac 
sensitivities, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the veteran on the 
service connection issues in a September 2001 letter.  The RO 
also provided VCAA notice on the issue of an increased rating 
for bronchial asthma in a November 2001 letter.  As both 
letters were issued prior to the April 2002 rating decision 
on appeal, the requirements the Court set out in Pelegrini as 
to these issues have been satisfied.  See VAOPGPREC 8-2003.

VA has fulfilled its duty to notify the appellant in this 
case.  In the September and November 2001 letters, as well as 
the August 2002 statement of the case, a November 2002 
letter, and a July 2003 supplemental statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  VA outpatient records 
along with private medical records identified by the 
appellant have been obtained, and the appellant has been 
afforded the benefit of VA examinations during the appeal 
period.  The veteran was also provided with the opportunity 
to attend a hearing and attended a RO hearing before a 
Hearing Officer in December 2002.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims under consideration and that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).    

II.  Analysis

A.  Increased Evaluation for Bronchial Asthma

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

In May 1988, the veteran underwent a VA examination.  The 
only medication he was noted to be using at that time for his 
asthma was the occasional use of Primatene mist and/or 
Isuprel.

In a May 1988 rating decision, the RO granted service 
connection for bronchial asthma and assigned a noncompensable 
rating.

VA outpatient records as early as 1995 show that the veteran 
has been prescribed a beclomethasone oral inhaler and an 
albuterol inhaler for treatment of his bronchial asthma.

The veteran filed a claim for an increased rating for his 
service-connected bronchial asthma with allergies in June 
2001, asserting that the condition had worsened and that he 
had had pneumonia in May 2001.

Pulmonary function tests performed by VA in January 2002 
revealed a normal spirometry study and no airflow limitation.  
FEV1 was 101% of predicted value.  Flow volume loop revealed 
no upper airway obstruction.

During a VA respiratory examination in January 2002, the 
veteran complained that approximately ten years earlier he 
started on inhaled steroid therapy and had done very well.  
He said he rarely had asthmatic attacks.  He denied being 
hospitalized or going to the emergency room in the past ten 
years.  He said he had been treated on an outpatient basis 
for pneumonia the previous year and that was the only serious 
infection he had in ten years.  He said approximately once a 
year, between January and April, he seemed to have more 
wheezing, but this was easily controlled with his 
bronchodilators.  He was noted to not have any limitations to 
activity, was active, and enjoyed life.  There was no problem 
with weight loss and he denied chest pains.  He did not have 
any chronic cough or sputum production.  Examination of the 
chest revealed good air exchange with no rales or wheezes.  
The examiner noted that pulmonary function tests performed 
that day were within normal limits.  He also remarked that 
the veteran's history and findings were consistent with the 
clinical diagnosis of asthma, which appeared to be well 
controlled under current medications.  He went on to note 
that episodes of exacerbation during the winter months were 
fairly common in the disease process.  He added that it did 
not appear that the veteran had any significant compromise of 
his activity level based on the disease and it was clinically 
stable.  

The veteran testified before a RO Hearing Officer in December 
2002 that he had been taking Beclomethasone for ten years and 
that this was a corticosteroid.  He said he also took 
Albuterol inhalers, but only when he had to which was not 
very often.  He explained that the corticosteroids prevented 
asthma attacks and the Albuterol immediately relieved any 
breathing problem he might have.  He said he hadn't had any 
serious asthma attacks since taking the Beclomethasone.  He 
also said that Beclomethasone was no longer manufactured and 
that replacement steroids that had been prescribed by VA and 
his private physician caused adverse reactions.  
Consequently, he said his private physician, Scott E. 
Blattman, M.D., advised him to lay off the steroids for a 
short time.  He said he was seen in a VA medical center once 
every six months, and by his private physician when needed, 
which was not very often.  He explained that VA took care of 
his asthma mostly.

During a VA respiratory examination in January 2003, the 
veteran complained of productive cough with occasional 
hemoptysis.  He also complained of asthmatic attacks twice 
per day.  For medication, the veteran reported taking 
albuterol two puffs q. 4h. as needed and beclomethasone two 
puffs twice a day.  He reported being incapacitated once per 
day for 10 to 20 minutes.  Findings revealed no weight loss 
or gain and no restrictive disease.  Pulmonary function tests 
were normal with FVC of 91 percent of predicted value (3.86) 
and FEV1 of 102 percent of predicted valued (3.01).  The 
veteran was diagnosed as having chronic bronchitis with 
exacerbations.  A chest x-ray was noted to be unchanged from 
March 2001, with normal cardiomediastinal silhouette, clear 
lung.  There was a healed calcified granuloma of right chest.  
The impression given was no active pulmonary disease.  

The veteran's asthma is rated at 30 percent pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602.  Diagnostic Code 6602 
for bronchial asthma is rated based on results of pulmonary 
functions tests, the required treatment, and the frequency 
and severity of asthmatic attacks.  A 30 percent rating is 
assigned when forced expiratory volume in one second (FEV-1) 
is in the range from 56 to 70 percent of predicted value, or; 
the ratio of FEV-1 to forced vital capacity (FVC) is in the 
range from 56 through 70 percent, or; there is a need for 
daily inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications. 
38 C.F.R. § 4.96, Diagnostic Code 6602.

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  Pulmonary function 
test values in 2002 and 2003 show that the veteran's service- 
connected asthma does not warrant greater than 30 percent 
evaluation under these provisions of Diagnostic Code 6602.  
In fact, these tests revealed normal studies, with FEV1 of 
101% of the predicted value in January 2002, and FVC of 91% 
of the predicted value and FEV1 of 102% of the predicted 
value in January 2003.  As indicated above, the next higher 
rating of 60 percent would, in part, require a showing of 
FEV-1 in the range from 40 to 55 percent of predicted value, 
or; the ratio of FEV-1 in the range from 40 through 55 
percent.  This level of disability shown in pulmonary studies 
has never been demonstrated.

A 60 percent evaluation under Diagnostic Code 6602 
alternatively requires at least monthly visits to a physician 
for required care of exacerbations, or: intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  While VA and private outpatient 
records show that the veteran has been seen since at least 
1995 for his bronchial asthma, these records do not show that 
he is seen at the frequency of monthly visits for required 
care of exacerbations.  Indeed, the veteran testified in 
December 2002 that he visited a VA physician every six months 
for asthma and saw his private physician when needed, which 
was not very often.  He remarked that VA took care of his 
asthma for the most part.  

As far as medication, the medical evidence shows that the 
veteran has been prescribed an Albuterol inhaler, two puffs, 
to be used as needed, and a Beclomethasone inhaler, two 
puffs, twice a day.  The Beclomethasone inhaler is a steroid 
inhaler, as Dr. Blattman noted in a letter received at the RO 
in January 2003.  However, this constitutes inhalational 
therapy for his asthma.  Evidence that he has been prescribed 
Beclomethasone inhalation treatment does not show that he has 
required any courses of systemic corticosteroids, let alone 
three or more courses.   

Finally, in evaluating this claim, we have determined that 
the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1993).  There is no evidence to suggest that the veteran 
required hospitalization or regular treatment of the service-
connected asthma causing interruption in his employment 
requiring the Board to consider an extraschedular rating.  



B.  Applications to Reopen Claims for Service Connection for 
Cardiac and Skin Disabilities

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Here, the last final denial pertinent to the veteran's claims 
for service connection for a cardiac disability and a skin 
disability was the RO's May 1988 denial of service 
connection.  The veteran was notified of that determination 
in May 1988, and that decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  It appears from the April 2002 
decision on appeal that the RO effectively determined that 
new and material evidence had been received sufficient to 
reopen the veteran's claim for service connection for a 
cardiac disability, but that new and material evidence had 
not been received sufficient to reopen his claim for service 
connection for a skin disability.  The RO went on to deny the 
claim for service connection for a cardiac disability on the 
merits.  However, the Board is not bound by these 
determinations and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Cardiac Disability

Evidence considered by the RO at the time of its May 1988 
adverse rating decision includes service medical records 
showing that the veteran had a normal EKG in December 1972 
and underwent Treadmill Exercise Testing in June 1973 due to 
tachycardia.  He was assessed as having a normal treadmill 
and no cardiac murmur.  However, his April 1975 retirement 
examination report notes a functional heart murmur of unusual 
quality and location.  During a follow-up visit for asthmatic 
bronchitis in June 1975, the veteran was noted to have a 
functional murmur with no evidence of cardiac disease.  
Additional evidence the RO considered in May 1988 is a March 
1988 VA examination report diagnosing the veteran as having a 
past history of heart murmur with no evidence of cardiac 
disease.  

When the RO denied the veteran's claim for service connection 
for cardiac disease in May 1988, it did so on the basis that 
there was no evidence of current cardiac disease.  However, 
evidence associated with the claims file since then, i.e., 
after May 1988, shows that the veteran has a current cardiac 
disability.  This evidence includes private and VA outpatient 
records showing that the veteran has pulmonary stenosis.  
This diagnosis is also reflected on a recent cardiovascular 
VA examination report dated in February 2003.  Also not 
previously considered by the RO in May 1988 is the veteran's 
December 2002 hearing testimony.  

The Board finds that the evidence submitted after the May 
1988 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material in that it is 
relevant in showing that the veteran has present cardiac 
diagnosis, and is so significant that it must be considered 
to fairly decide the merits of this claim.  The Board notes 
that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Hence, the Board finds 
that the criteria for reopening the claim for a cardiac 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Skin Disability

Evidence considered at the time of the May 1988 adverse 
rating decision includes the veteran's service medical 
records.  These records show that the veteran was seen in the 
dermatology clinic in May 1956 for acne.  They also show that 
he had a normal clinical evaluation of his skin at his 
retirement examination in April 1975.  Also of record was a 
VA examination report in March 1988 reflecting the veteran's 
complaints of serious eczema on his legs, feet, arms and 
lower back.  He was diagnosed as having recurrent eczema and 
contact dermatitis to poison ivy and poison sumac.

Evidence submitted after the May 1988 adverse rating decision 
includes an April 1995 military medical record showing that 
the veteran was seen for spots on the left side of his face 
which he suspected could be cancerous.  Findings revealed a 
few scaly slightly erythematous lesions on the veteran's 
face.  He was diagnosed as having "AK" (actinic keratosis).  
Private and VA medical records from 1995 to 2002 reflect 
additional diagnoses of actinic keratosis as well as history 
of recurrent eczema.  In April 2003, the RO received a letter 
from the veteran's private physician, Dr. Blattman, who said 
that the veteran's eczema symptoms began in the 1970's and 
that diagnoses of eczema and asthma were "linked" in many 
patients.  

The Board finds that the evidence submitted after the May 
1988 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material in that it is 
relevant in showing that the veteran has a present skin 
disability that is possibly linked to the veteran's service 
or service-connected asthma disability.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of this claim.  The Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Hence, the Board finds that the criteria for 
reopening the veteran's claim for a skin disability, to 
include eczema and contact dermatitis, have been met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

A rating in excess of 30 percent for bronchial asthma is not 
warranted.  To this extent, the appeal is denied. 

To the limited extent that new and material evidence has been 
received to reopen the claims for service connection for 
cardiac disability and for skin disability, the appeal is 
granted, subject to the actions set forth in the following 
remand section of this decision. 


REMAND

Further medical development is required with respect to the 
now reopened claims of service connection for a cardiac 
disability and skin disability, to include eczema and contact 
dermatitis.  Specifically, a medical opinion must be obtained 
that addresses a possible link between such currently 
diagnosed disabilities and the veteran's active duty service.  
Such an opinion is necessary with respect to the cardiac 
disability claim in view of the veteran's service medical 
records reflecting a functional heart murmur and postservice 
medical records showing a current diagnosis of pulmonary 
stenosis.  A nexus opinion is similarly necessary with 
respect to the skin disability claim in view of the veteran's 
private physician's April 2003 opinion dating the veteran's 
eczema to the "1970s" and also associating it with his 
service-connected asthma.  See 38 U.S.C.A. § 5103A(d) (West 
2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
the need to submit any pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
cardiac and skin disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners.  After examining the veteran 
and reviewing the claims file (to 
specifically include the veteran's 
service medical records) the appropriate 
examiners should clearly report whether 
the veteran currently suffers from 
cardiac and/or skin disabilities which 
are at least as likely as not (a 50% or 
higher degree of probability) related to 
the veteran's active duty service or any 
injury or disease suffered during such 
service.  With respect to the veteran's 
skin disability, the examiner must also 
be asked whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the veteran has a skin 
disability that is proximately due to or 
the result of his service-connected 
bronchial asthma.  38 C.F.R. § 3.310(a).

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless both issues on appeal 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran need take no action until otherwise notified and 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



